In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-18-00291-CV
     ___________________________

  IN THE INTEREST OF K.T., A CHILD




  On Appeal from the 322nd District Court
          Tarrant County, Texas
      Trial Court No. 322-615977-17


   Before Kerr, Pittman, and Birdwell, JJ.
    Per Curiam Memorandum Opinion
                    MEMORANDUM OPINION AND JUDGMENT

        On December 10, 2018, we notified appellant that the trial-court clerk

responsible for preparing the record in this appeal has informed us that appellant has

not arranged to pay for the clerk’s record as the appellate rules require. See Tex. R.

App. P. 35.3(a)(2). In our notice, we warned that we would dismiss the appeal for

want of prosecution unless, within ten days, appellant arranged to pay for the clerk’s

record and provided us with proof of payment. See Tex. R. App. P. 35.3(c), 37.3(b),

44.3.

        Because appellant has not made payment arrangements for the clerk’s record,

we now dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b),

42.3(b), 43.2(f).

        Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                        Per Curiam

Delivered: January 17, 2019




                                             2